DETAILED ACTION
This is the Final Office Action for application number 17/321,260 FRAME POOL, filed on 5/14/2021. Claims 1-15 are pending. 
This Final Office Action is in response to applicant’s reply dated 8/9/22.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intex Ltd Co. (CN 200968073 Y).
Regarding claim 1 Intex shows a pool (1) comprising: a pool body (at 1); a pool frame (11) comprising an annular frame (at 11) supporting an upper edge of the pool body and a plurality of vertical supports (23) connected to the annular frame and disposed outside an outer surface of the pool body (Fig. 1); an annular reinforcing band disposed around the outer surface of the pool (lower band near 24 and near 2) a fixing band (near the arrow of 2) disposed around the pool body such that a vertical support of the plurality of vertical supports is prevented from separation from the pool body by the fixing band (Fig. 1); wherein the fixing band is disposed vertically above at least a lowermost edge of the annular reinforcing band (Fig. 1).
Regarding claim 2 Intex shows the pool according to claim 1, further comprising: a plurality of fixing devices (wide patches on the band between the vertical supports), each coupling the fixing band to the pool body (Fig. 1).
Regarding claim 4 Intex shows the pool according to claim 2, wherein each of the plurality of fixing devices couples the fixing band to the pool body at a location between adjacent ones of the plurality of vertical supports (Fig. 1).
Regarding claim 5 Intex shows the pool according to claim 2, wherein each of the plurality of fixing devices comprises an opening through which the fixing band extends (Fig. 1).
Regarding claim 15 Intex shows the pool according to claim 1, wherein the vertical support of the plurality of vertical supports extends between the outer surface of the pool body and at least a portion of the fixing band (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intex Ltd Co. (CN 200968073 Y) in view of Cheng (US Pub 2009/0205121).
Regarding claim 3 Intex shows the pool according to claim 2, but fails to show wherein the plurality of fixing devices are each coupled to the pool body by high-frequency thermo-bonding. However, Cheng shows wherein the plurality of fixing devices are each coupled to the pool body by high-frequency thermo-bonding (Fig. 5; two vertical lines mid panel on the fixing band appear to be where the fixing band is thermo bonded to the pool body).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intex to include high-frequency thermo bonding for attaching the plurality of fixing devices to the pool body for the purpose of using a well-known method of attaching plastics to each other.
Allowable Subject Matter
Claims 6-14 are allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,161,149 and over claims 1-27 of U.S. Patent No. 11,105,358. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and contain the claim language of the instant invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett et al. (US 7,188,747) shows the general state of the art of a frame pool; Saputo et al. (US 6,571,405) shows a pool body with a reinforced area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        11/22/2022f